United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     October 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10104
                          Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                               versus

                      DAVID BELVIN GILMORE,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                       (4:03-CR-241-ALL-Y)



Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     David Belvin Gilmore appeals the sentence imposed after his

guilty-plea conviction for two counts of bank robbery, in violation

of 18 U.S.C. § 2113(a).   Gilmore contends that the district court

erred in imposing his sentence by not explicitly considering the

factors listed in 18 U.S.C. § 3553(a) and not explaining its

reasoning for imposing a sentence to run consecutively to, rather

than concurrently with,   any sentence imposed following a Colorado

state parole revocation. Gilmore did not raise these objections at



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the sentencing hearing. Therefore, we review only for plain error.

United States v. Izaguirre-Losoya, 219 F.3d 437, 441 (5th Cir.

2000), cert. denied, 531 U.S. 1097.                This court may correct

forfeited errors only when a clear or obvious error affected

substantial rights.        United States v. Ferguson, 211 F.3d 878, 886

(5th Cir. 2000), cert. denied, 531 U.S. 909.              If these factors are

satisfied, we retain discretion whether to correct the plain error.

Id.

      A court’s implicit consideration of the factors in 18 U.S.C.

§ 3553(a) is sufficient. United States v. Richardson, 87 F.3d 706,

711 (5th Cir. 1996). Although the district court did not expressly

refer   to   18   U.S.C.   §   3553(a),    the   record    indicates   that    it

implicitly considered the first two § 3553(a) factors when it

considered (1) Gilmore’s criminal history and characteristics and

(2) the need for deterrence, protection of the public from further

crimes, and promotion of respect for the law.                 The Presentence

Investigation Report also advised the district court of the kinds

of sentences available, the types of sentences and sentencing

range, and any applicable policy statements in Chapter 7 of the

Sentencing Guidelines.         The district court was therefore aware of

these factors and is presumed to have considered them.                        See

Izaguirre-Losoya, 219 F.3d at 439-40.

      Likewise, Gilmore has not shown that the district court

plainly erred in not giving further reasons for its decision to


                                       2
impose a consecutive sentence.   See United States v. Gonzalez, 250

F.3d 923, 930-31 (5th Cir. 2001).    He does not show that, in the

light of the district court’s discretion, it, inter alia, committed

a clear or obvious error by imposing a consecutive sentence, given

Gilmore’s criminal background.   See Izaguirre-Losoya, 219 F.3d at

441-42.

     Gilmore also maintains the district court improperly sentenced

him based on facts not admitted or found by a jury, in violation of

Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531 (2004).   This

contention is foreclosed by United States v. Pineiro, 377 F.3d 464

(5th Cir. 2004), petition for cert. filed, (14 July 2004).

                                                       AFFIRMED




                                 3